DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/2021.
Applicant's election with traverse of Species I in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner due to generic independent claim 1.  This is not found persuasive because the Species are materially different from each other; specifically the physical configuration of the radiating element and multiple inputs of Species II are mutually exclusive to that particular species and are elements that are NOT within Species I.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: clamping means in claims 1 and 2.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranta (US 7,289,069).
In regards to claim 1, Ranta discloses of an antenna comprising a fastener body (for example comprising 108, 116 in Figs 9-10 and 150, 162 in Figs 11-12), made of electrically insulating material and carrying an electrically conductive circuit (for example 134, 170) having at least one signal input segment (for example connected to conductive leads (136) illustrated in Figs 9, 11) and a radiating segment (for example 126, 128 in Figs 9-10 and 154, 156 in Figs 11-12), the fastener body comprising two 
In regards to claim 2, Ranta discloses of the antenna according to claim 1, wherein the clamping means comprise an elastically deformable region (for example see 116, 162 in Figs 10, 12) connecting at least one of the positioning portions (114, 120, 158, 168) to the remainder of the fastener body (102, 142) in order to urge said positioning portion into a position in which the passage has a width that is less that the thickness of the support plate (for example see Figs 9-12).  
In regards to claim 3, Ranta discloses of the antenna according to claim 1, wherein the input segment is positioned to establish an electromagnetic coupling with an electrically conductive track of the support plate (102, 142, for example see connective leads in Figs 9-12).  
In regards to claim 5, Ranta discloses of the antenna according to claim 1, wherein the radiating portion (126, 128, 154, and 156) is in relief (for example see Figs 9- 12).  
In regards to claim 6, Ranta discloses of the antenna according to claim 5, wherein the radiating portion (126, 128, 154, and 156) is curved (for example see Figs 9, 11).  

In regards to claim 8, Ranta discloses of the electronic circuit according to claim 7, wherein the positioning portions (114, 120, 158, and 168) pinch the edge of the support plate (102, 142) resiliently (for example see Figs 10 and 12).  
In regards to claim 9, Ranta discloses of the electronic circuit according to claim 7, wherein the input segment is positioned to establish electromagnetic coupling with an electrically conductive track of the support plate (102, 142, for example see connective leads (136) in Figs 9 and 11).  
In regards to claim 11, Ranta discloses of electronic equipment comprising a housing receiving an electronic circuit according to claim 7 (for example see Column 1 Lines 5-57, internal antenna of a mobile/wireless device), the antenna also extending in the housing in the vicinity of an outside wall thereof in order to have a radiation field 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844